Citation Nr: 1455033	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-09 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Brian K. Walker, Attorney


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel




INTRODUCTION

The Veteran had active duty service from June 1991 to June 1993 and February 1995 to May 1996.  He was honorably discharged from his first period of active duty, but discharged under other than honorable conditions from his second period of active duty.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for an initial VA PTSD examination to occur in July 2014.  There is indication that the Veteran failed to report.  The claims file does not contain a notice letter that was sent to the Veteran informing him of this examination. 

The Veteran called the RO in November 2014 and stated he wanted to reschedule his missed VA examination; only he refers to missing a September 2014 examination.  He explained that he was an in-patient at a VA Medical Center at this time and therefore could not attend.  

It is unclear whether the Veteran received actual notice of the July 2014 examination.  It is also unclear whether a subsequent September 2014 VA examination was scheduled that he also missed.  The Board is resolving all doubt in the Veteran's favor in concluding that he had another examination scheduled in September of 2014 and has subsequently submitted good cause for missing this examination.  Thus, his claims must be remanded so this examination can be rescheduled.  

There is indication that there are recent outstanding VA treatment records.  On remand, these should be located and added to his electronic claims file.  

The Veteran should also be resent proper notice asking him to provide more information regarding his in-service stressor.  The Board notes that this was last sent in September 2014 and the Veteran failed to respond.  However, given that it has been shown that the Veteran served in Kuwait during his first period of active duty, another attempt should be made so he is afforded all opportunities to ensure a complete record exists from which to decide his claim.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records for the Veteran and associate them to the claims file.  

2. Then, send the Veteran and his representative a letter asking for further information regarding his claimed in-service stressors, including those that allegedly occurred in Somalia/Kuwait in 1991 or 1992.  This notification letter should be documented in the claims file.  If the Veteran provides further information regarding his alleged stressors, efforts to verify them should then take place with consideration given to the fact that there is documentation in the claims file indicating that he received the National Defense Service Medal for participation in Desert Shield/Desert Storm and the Southwest Asia Service Medal for service in Kuwait.  

If his alleged stressors cannot be verified, a memorandum making a formal finding of inability to verify the stressor should be issued for the file which sets forth the efforts made to verify the stressor.  The Veteran should also be notified of VA's inability to verify the stressor.

3. After the above has been completed, afford the Veteran a VA examination to determine whether it is at least as likely as not that he has had a psychiatric disorder, including PTSD and/or major depressive disorder, related to service.

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should identify all psychiatric disorders present, to include PTSD and depression.  In regard to each diagnosed condition, the examiner must provide an opinion as to whether the disorder began during service or is related to any incident of service. 

If the examiner determines that the Veteran has PTSD, he or she should clearly explain how the diagnostic criteria were met, to include discussion of whether any stressor(s) related to the Veteran's fear of hostile military or terrorist activity is/are deemed sufficient to have resulted in PTSD.  The examiner must also comment upon the link between any such stressor(s) and the Veteran's symptoms.

Consideration should be given to all relevant private and VA psychiatric records, including those which list PTSD and depression as diagnoses starting in 2008.  The examiner must also consider the Veteran's statements made at these various treatments regarding his stressor(s), specifically that he witnessed his best friend get killed while he was on active duty, that he had to fire on children insurgents in Somalia, and that he witnessed enemy soldiers use children as human shields.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folders.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4. If the psychiatric examiner opines that the Veteran has PTSD as a result of his active duty service, then schedule him a VA examination for his hypertension.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following a thorough examination of the Veteran and review of the record, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated beyond normal progression by his PTSD.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

5. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




